       Case 1:19-cv-00725-RA-GWG Document 83 Filed 04/22/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 04/22/2021


 IRIS E. CASTANEDA,

                             Plaintiff,
                                                                 No. 19-CV-725 (RA)
                        v.
                                                                        ORDER
 MARRIOTT INTERNATIONAL, INC., ET
 AL.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       In view of the fact that a settlement conference before Judge Gorenstein has been

scheduled for next month, the post-discovery conference scheduled for Friday, April 23, 2021 is

hereby adjourned sine die. Within one week of the settlement conference, the parties shall update

the Court on the status of the case. If the parties do not succeed in resolving this action, the Court

will reschedule the post-discovery conference and set a briefing schedule for Defendants’ motion

for summary judgment.

SO ORDERED.

 Dated:          April 22, 2021
                 New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
